1   15-2394
 2   United States v. Mazza
 3
 4                       UNITED STATES COURT OF APPEALS
 5                           FOR THE SECOND CIRCUIT
 6
 7                                SUMMARY ORDER
 8
 9   RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
10   FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
11   APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
12   ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
13   OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
14   ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
15
16         At a stated term of the United States Court of Appeals for
17   the Second Circuit, held at the Thurgood Marshall United States
18   Courthouse, 40 Foley Square, in the City of New York, on the
19   19th day of May, two thousand sixteen.
20
21   PRESENT: DENNIS JACOBS,
22            BARRINGTON D. PARKER,
23            REENA RAGGI,
24                          Circuit Judges.
25
26   - - - - - - - - - - - - - - - - - - - -X
27   UNITED STATES OF AMERICA,
28            Appellee,
29
30                -v.-                                           15-2394
31
32   CHEYNE MAZZA,
33            Defendant-Appellant.
34
35   - - - - - - - - - - - - - - - - - - - -X
36
37   FOR APPELLANT:                          JAMES P. MAGUIRE, Assistant
38                                           Federal Public Defender, for
39                                           Terence S. Ward, Federal Defender,
40                                           New Haven, CT.
41



                                                1
 1   FOR APPELLEE:                MICHAEL E. RUNOWICZ (Marc H.
 2                                Silverman, on the brief),
 3                                Assistant United States Attorney,
 4                                for Deirdre M. Daly, United States
 5                                Attorney for the District of
 6                                Connecticut, New Haven, CT.
 7
 8        Appeal from a judgment of the United States District Court
 9   for the District of Connecticut (Bryant, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
12   DECREED that the judgment of the district court be VACATED and
13   REMANDED.
14
15        Cheyne Mazza appeals from the judgment of the United States
16   District Court for the District of Connecticut (Bryant, J.)
17   denying Mazza’s motion for a reduced sentence pursuant to 18
18   U.S.C. § 3582(c)(2). We assume the parties’ familiarity with
19   the underlying facts, the procedural history, and the issues
20   presented for review.

21        Mazza was convicted of conspiracy to manufacture and
22   possess with intent to distribute over 1000 marijuana plants.
23   At sentencing, the district court calculated Mazza’s guidelines
24   range to be 135-168 months’ imprisonment. The district court
25   principally sentenced Mazza to 168 months’ imprisonment, and
26   we affirmed. United States v. Mazza, 503 F. App’x 9, 10 (2d
27   Cir. Nov. 15, 2012) (summary order).

28        Once Amendment 782 to the United States Sentencing
29   Guidelines was made retroactive, the United States Probation
30   Office filed a presentence report addendum (the “Addendum”)
31   stating that Mazza qualified for a sentence reduction with an
32   amended guideline range of 108-135 months’ imprisonment. The
33   Addendum also described six disciplinary infractions that Mazza
34   had committed while serving his federal prison sentence:
35   possessing a hazardous tool, being in an unauthorized area,
36   assaulting without injury, and phone abuse (on three
37   occasions).

38        After the Addendum was filed, Mazza moved for a sentence
39   reduction under 18 U.S.C. § 3582(c)(2). He did not dispute the

                                    2
 1   six disciplinary infractions outlined in the Addendum, but
 2   argued that the district court should nonetheless exercise its
 3   discretion to reduce his sentence from 168 months to 108 months.
 4   The government acknowledged Mazza’s eligibility, but opposed
 5   the motion principally on the ground of Mazza’s post-conviction
 6   conduct in prison. The district court denied the motion based
 7   on an application of the 18 U.S.C. § 3553(a) factors and
 8   observed that “[t]he defendant’s behavior in prison
 9   demonstrates a continued need to protect the public and a lack
10   of respect for the law.” S.A. 152. Mazza appealed.

11        1. When considering a motion for a sentence reduction
12   under 18 U.S.C. § 3582(c)(2), a district court must first
13   determine whether the defendant is eligible for a reduction.
14   United States v. Christie, 736 F.3d 191, 194 (2d Cir. 2013).
15   If so, the district court may exercise discretion to reduce the
16   original sentence, but only after considering the applicable
17   18 U.S.C. § 3553(a) factors, id., and “the post-sentencing
18   behavior of the defendant and any public safety concerns a
19   reduction in sentence would raise,” United States v. Rivera,
20   662 F.3d 166, 170 (2d Cir. 2011). A § 3582(c)(2) motion does
21   not entail a plenary resentencing; § 3582(c)(2) only authorizes
22   a limited modification of the original sentence. Dillon v.
23   United States, 560 U.S. 817, 825-27 (2010). Once a district
24   court has made its decision on a § 3582(c)(2) motion, it must
25   include “at least some minimal statement of reasons for [its]
26   action” so that we can provide meaningful appellate review.
27   Christie, 736 F.3d at 197. We review for abuse of discretion
28   a district court’s decision on a motion for a sentence reduction
29   pursuant to § 3582(c)(2). United States v. Borden, 564 F.3d
30   100, 104 (2d Cir. 2009).

31        Because Mazza was eligible for a reduced sentence, the only
32   issue is whether the district court abused its discretion in
33   denying the § 3582(c)(2) motion and maintaining the sentence
34   of 168 months’ imprisonment. True, a defendant’s
35   post-sentencing behavior can be a proper and sufficient basis
36   on which to deny a sentence reduction. See, e.g., United States
37   v. Wilson, 716 F.3d 50, 53 (2d Cir. 2013) (per curiam); United
38   States v. Figueroa, 714 F.3d 757, 761 (2d Cir. 2013) (per
39   curiam). Here, however, the record is not sufficiently
40   developed for us to engage in a meaningful appellate review of

                                    3
 1   whether Mazza’s post-sentencing conduct could support the
 2   district court’s decision. Accordingly, we vacate solely on
 3   the ground that the record was insufficiently developed, and
 4   remand for additional fact finding with respect to the nature
 5   and potential seriousness of Mazza’s disciplinary infractions
 6   in prison.

 7        Accordingly, and finding no merit in Mazza’s other
 8   arguments, we hereby VACATE and REMAND the judgment of the
 9   district court.

10                               FOR THE COURT:
11                               CATHERINE O’HAGAN WOLFE, CLERK
12
13




                                  4